internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-130019-03 date date legend corp corp corp corp corp corp corp substation substation substation substation state a state b state d plr-130019-03 location a location b a b c d e f dear this letter responds to your letter dated date submitted on behalf of corp requesting a letter_ruling concerning whether the payments made by corp to corp which in turn reimbursed taxpayer for the cost of design engineering and construction of the system upgrades will be excluded from taxpayer’s gross_income as a contribution to the capital of taxpayer under sec_118 of the internal_revenue_code and will not be treated as a contribution_in_aid_of_construction to taxpayer under sec_118 corp represents that the facts are as follows corp is a state a regulated_public_utility and corp is a state a and state b regulated_public_utility the primary business of corp and corp is the supply and delivery of electricity and gas in markets subject_to price regulation both corp and corp are wholly-owned subsidiaries of corp a state a corporation corp is a wholly-owned subsidiary of corp corp and corp are members of a consolidated_group for federal_income_tax purposes of which corp is the common parent collectively corp corp and corp are referred to as taxpayer corp is developing a d mw electric power generating facility located in location a the facility the facility also is located within the service area of corp at location b which includes state a and parts of state b and state d pursuant to ferc order no regulated public_utilities must allow stand-alone power generators sags to interconnect to the transmission grid so that the generators can sell or wheel power over the transmission grid for delivery to customers or other intermediaries collectively customers corp intends to interconnect the facility with the transmission system owned by corp by interconnecting to corp 5's newly constructed plr-130019-03 substation the interconnection corp expects that the facility will commence commercial operations by a and physically interconnect to corp 5's transmission grid at that time taxpayer also interconnects with corp 5's transmission grid specifically corp is connected to corp 5's grid at the corp 2-owned substation and corp is interconnected to corp 5's grid at the corp 3-owned substation and substation absent certain modifications the facility’s interconnection with corp 5's transmission grid will adversely impact taxpayer’s transmission system modifications upgrades and relocations of taxpayer’s existing transmission network are necessary to accommodate the additional load that will be caused by output from the facility taxpayer required corp to pay for the design engineering and construction costs of all transmission line and substation modifications and network system upgrades collectively the system upgrades necessary to safely and reliably distribute the new source of generation as described in more detail below taxpayer designed engineered constructed and retained ownership of the system upgrades and was reimbursed for all related costs and expenses by corp consequently corp entered into certain agreements that allowed the facility access to taxpayer’s transmission grid for the purpose of selling its power to customers corp and corp entered into an interconnection service agreement the isa whereby corp requested and was granted interconnection service under the corp open access transmission tariff corp tariff corp is the independent system operator that manages the reliability of the bulk power transmission system and facilitates the competitive wholesale power market in the service area in which the facility operates essentially corp coordinates the planning of all interconnected power generation to the transmission system located in the corp service area manages the wholesale power market for the corp service area and provides accounting and billing services for all related transactions in taxpayer’s case corp is the middle-man that approves the interconnection of the facility to corp 5's transmission grid and coordinates the construction of and payment for the system upgrades the isa provides for the design construction and ongoing operations among corp corp taxpayer and corp taxpayer is responsible for the construction and ownership of the system upgrades in accordance with the isa the isa requires corp to reimburse taxpayer for all costs relating to the system upgrades and sets forth project milestones and technical requirements the isa also provides that all payments and billing activity must flow through corp plr-130019-03 pursuant to section b of the isa corp agreed to provide a letter_of_credit to corp in the amount of dollar_figurec naming corp as beneficiary for the benefit of corp corp and taxpayer to secure the estimated costs of construction the letter_of_credit is reduced semi-annually to reflect changes in the obligation if corp increases or decreases corp 6's share of the costs corp or the grid owner would be responsible for remitting or refunding any difference when construction is completed there will be a final accounting and corp will pay the amount not already covered by its contributions or alternatively taxpayer will refund any overpayment as provided in the specifications for interconnection service agreement corp agreed that corp and taxpayer would construct and upgrade and retain title to certain properties necessary to safely add reliably interconnect the facility at a total estimated cost of dollar_figuree the system work and upgrades are described on page of your ruling_request the term of the isa is the life of the facility per the corp tariff the agreement may be terminated at any time by mutual consent either party may terminate the agreement upon the permanent closure of the facility or default pursuant to the corp tariff either party may terminate upon the failure of corp to commence operations within f years of the effective date of the isa ferc approval is required for termination upon termination corp is required to physically disconnect the facility from the grid title to the electricity produced by the facility will pass to customers prior to the transmission of the electricity on the transmission grid of corp and taxpayer specifically title to the electricity owned by corp will pass to customers on the facility side of the interconnection the interconnection between the facility and corp as well as between corp and taxpayer is a dual-use interconnection which allows electricity to flow back in the direction of the facility this reverse power flow will occur during the start-up phase of the facility during emergencies or for maintenance corp projects that during the first ten taxable years of operation beginning in the year the system upgrades are deemed transferred no more than percent of the projected total power flows over the system upgrades will flow in the direction of the facility taxpayer will not include the costs of the system upgrades in the regulatory rate base upon which its rates are determined under standard cost-based regulation rather corp will pay for the costs of the system upgrades by paying corp which in turn will reimburse taxpayer for income_tax purposes corp will capitalize the cost of the system upgrades as an intangible asset recovering such costs using the straight-line method_of_depreciation over a useful_life of twenty years plr-130019-03 taxpayer requests a ruling that the payments made by corp to corp that in turn reimbursed taxpayer for the costs of design engineering and construction of the system upgrades the indirect reimbursement will not be a contribution_in_aid_of_construction to taxpayer under sec_118 and will be excluded from taxpayer’s gross_income as a contribution_to_capital under sec_118 sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_52_irb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciacs made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess in a ciac transaction the purpose of the contribution of property to the utility is to plr-130019-03 facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides in part that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of interconnection equipment intertie by a qualifying_facility the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides in part that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years the notice also provides in part that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recovered using the straight-line method over a useful_life of years in the instant case the indirect reimbursement by corp to taxpayer for the costs of design engineering and construction of the system upgrades is subject_to the plr-130019-03 guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons the facility is a stand-alone generator as contemplated under notice_2001_82 corp and taxpayer have entered into a long-term interconnection agreement the interconnection will be used in connection with the transmission of electricity for sale to third parties the cost of the interconnection will not be included in taxpayer’s rate base no more than percent of the projected total power will flow back in the direction of the facility during the first taxable years of operation ownership of the electricity wheeled will not be with corp prior to its transmission on the grid and the cost of the interconnection will be capitalized by corp as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the transfer of the interconnection by generator to taxpayer meets the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 next we must decide whether the contribution qualifies as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 1950_1_cb_38 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite plr-130019-03 finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect based on the facts presented we conclude that the indirect reimbursement by corp to taxpayer for the costs of design engineering and construction of the system upgrades possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co therefore the indirect reimbursement by corp to taxpayer will be a contribution_to_capital under sec_118 accordingly based solely on the foregoing analysis and the representations made by taxpayer and generator we rule that the transfer of the interconnection by generator to taxpayer will not constitute a ciac under sec_118 and will be excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied as to whether taxpayer’s representation that less than five percent of the total plr-130019-03 projected power flows over the system upgrades from taxpayer to corp is a reasonable projection for purposes of the five-percent test in notice_88_129 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file copies of this letter are being sent to taxpayer and the second authorized legal_representative listed sincerely walter woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
